Citation Nr: 0126979	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  00-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the veteran's hearing before the undersigned member of 
the Board in August 2001, he testified that when he was 
staying at the VA Bedford Domiciliary and suffered a heart 
attack in July 1995.  He maintains that the VA's failure to 
diagnose and treat the attack in a timely manner caused him 
additional cardiac disability.  He states that he began 
experiencing symptoms apparently on the morning of July 15, 
1995.  He was informed that he had gastroenteritis.  His 
symptoms persisted and he was transferred from the Bedford 
facility to the Jamaica Plain facility apparently early in 
the morning on the 16th of July.  Ambulance personnel 
informed his that he was having a heart attack.  On admission 
to the Jamaica Plain facility he was placed in intensive care 
for the heart attack.  He further stated that as a result of 
the heart attack he was awarded disability benefits by the 
Social Security Administration (SSA).

A review of the medical records shows that there is a report 
from the Bedford facility, which contains diagnoses, which 
include gastroenteritis and rule out myocardial infarction.  
After being examined it was assumed that the probability of 
myocardial infarction or ischemia was low.  The physician 
indicated that because of the seriousness of these disorders 
it was elected to place the veteran in ICU for cardiac 
monitoring.  It was noted on the bottom of the report that 
the veteran was transferred to the Boston facility before the 
physician had an opportunity to examine him.  These transfer 
records are not on file.  The subsequent treatment records 
confirmed a myocardial infarction.

In February 1999 he filed a claim seeking to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
law provides that compensation shall be awarded, in the same 
manner as if such disability were service connected, for 
disability or death was not the result of the veteran's 
willful misconduct and was caused by VA hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
care treatment or examination, or the disability was due to 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 2001); VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
effective dated is October 1, 1997.  A review of the 
statement of the case shows that the revised law was not 
included.

Based on the foregoing, this matter is REMANDED for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should ask the veteran to 
identify all records regarding relevant 
treatment he has received, which are not 
on file.  The RO is requested to obtain 
these records.

3.  The RO should obtain a copy of the 
decision awarding SSA benefits and the 
evidence on which that decision was 
based.

4.  The RO should obtain and associate 
with the claims folder either the 
original or copies certified by an 
appropriate hospital administrator of all 
records relating to the treatment the 
veteran described as having begun at the 
Bedford, Massachusetts Facility, on July 
16, 1995 and his hospitalization at the 
Boston VA facility from July 17 to July 
31, 1995.  These records are to include 
any records concerning when he first 
complained to the nurse at Bedford, all 
nurse's, doctor's and progress notes, the 
records regarding his transfer to the 
Boston facility, and the records from the 
ambulance which transported the veteran. 

5.  The veteran should be afforded an 
examination by a VA cardiologist who has 
not previously been involved in the 
veteran's care to determine the severity 
and etiology of the veteran's 
cardiovascular disability.  All tests 
deemed necessary should be performed. 
Thereafter, the cardiologist is requested 
to render an opinion as to whether it is 
as likely as not that the veteran has 
additional disability due to VA treatment 
he received or lack of treatment for his 
myocardial infarction for the time period 
in question. 

If the examiner finds additional 
disability, the examiner should furnish 
an opinion as the following: (1) the 
degree of medical probability that any 
increased or additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing this 
treatment causally related to the VA 
treatment; (2) merely coincidental with 
that treatment; (3) is a continuance or 
natural progress of the condition for 
which the veteran underwent treatment; 
or, (4) is the certain or near certain 
result of the treatment. The claims 
folder and a copy of this Remand, as well 
as any other records obtained pursuant to 
Remand, must be made available to the 
examiner for review before the 
examination.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the law and 
regulation which became effective on 
October 1, 1997.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



